DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-23, 25-30 and 31 are presented for examination.
Claim 24 has been cancelled.
Claim 31 has been added.

Response to Arguments
Applicant's arguments filed in the amendment filed 10/20/2022 have been fully considered but they are not persuasive. The reasons set forth below.
Applicant Argues:
On pages 10-11 of the remarks, regarding claims 1, 12, 25 and 28, Applicant argues Yi does not disclose, explicitly or implicitly, "selecting a default beam based on the configuration information, wherein the default beam is selected for use across a plurality of time periods", as recited in claim 1. Claims 12, 25, and 28 recite similar features in that Ji does not disclose a duration for which the default beam is selected.
In response, Examiner respectfully disagrees:
Examiner notes that the claims are directed toward selection a default beam based on the configuration information. The default beam selected are used across a plurality of time slots (intended use).
In Figures 7-8, Yi discloses the subframe configurations, where the subframes are comprised of slots and the slots are comprised of OFDM symbol times ([0115]-[0118]). Fig. 27 discloses the wireless devices receiving PDSCH over a period of times. PDSCH are received across a plurality of OFDM symbols as disclosed in Figures 7-8.

Applicant Argues:
On Page 11 of the remarks, regarding claims 4, 17, 27 and 30, Applicant argues, turning to claims 4, 17, 27, and 30, which depend from claims 1, 12, 25, and 28, respectively, Applicant submits that these claims are allowable over Yi for at least the reasons set forth above. Further, Applicant submits that Yi also does not disclose that "the configuration information comprises an indication to select the default beam as a beam associated with a control resource set (CORESET) with a lowest identifier in a latest monitored slot until the UE receives another indication to use a fixed beam across slots" or "the configuration information includes one or more rules for selecting the default beam in response to a beam failure recovery (BFR) event" as recited in claim 4. Claims 17, 27, and 30 recite similar features.
In response, Examiner submits Applicant’s arguments are persuasive. Claims rejection of claims 4, 17, 27 and 30 are withdrawn.

Applicant Argues:
On page 13 of the remarks, regarding claims 7 and 20, Applicant argues, turning to claims 7 and 20, which depend from claims 1 and 12, respectively, Applicant submits that these claims are allowable over Yi for at least the reasons set forth above. Further, Applicant submits that Yi also does not disclose "prior to receiving the configuration information, selecting an initial default beam based on a default rule" as recited in claim 7 and similarly recited in claim 20.
In response, Examiner respectfully disagrees:
Yi discloses in [0364] for example that PDSCH default beams are selected based om pre-configured rule/default rule.

Allowable Subject Matter
Claims 4-6, 17, 19, 27 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7, 8, 10-16, 18, 20-26, 28 and 29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yi et al (US 2022/0225362 A1).

Regarding claim 1, Yi teaches a method for wireless communications by a user equipment (UE), comprising:
receiving, from a network entity, configuration information (Yi: Fig. 27; [0364]-[0368], UE receives TCI states configuration); 
selecting a default beam based on the configuration information, wherein the default beam is selected for use across a plurality of time periods; and receiving a physical downlink shared channel (PDSCH) using the default beam across the plurality of time periods (Yi: Fig. 27; [0365]-[0368]- UE selects default beam and receives PDSCH over a time period based on the TCI states configuration).  

Regarding claim 12, Yi teaches a method for wireless communications by a network entity, comprising: 
transmitting, to a user equipment (UE), configuration information (Yi: Fig. 27; [0364]-[0368], UE receives TCI states configuration from Base Station (BS)); 
selecting a default beam based on the configuration information, wherein the default beam is selected for use across a plurality of time periods; and transmitting a physical downlink shared channel (PDSCH) using the default beam across the plurality of time periods (Yi: Fig. 27; [0365]-[0368]- UE selects default beam and receives PDSCH from BS over a time period based on the TCI states configuration).  

Regarding claim 25, Yi teaches a user equipment (UE), comprising: a receiver; a memory having instructions stored thereon; and at least one processor configured to execute the executable instructions to cause: 
the receiver to receive, from a network entity, configuration information (Yi: Fig. 27; [0364]-[0368], UE receives TCI states configuration); 
the at least one processor to select a default beam based on the configuration information, wherein the default beam is selected for use across a plurality of time periods; and the receiver to receive a physical downlink shared channel (PDSCH) using the default beam across the plurality of time periods (Yi: Fig. 27; [0365]-[0368]- UE selects default beam and receives PDSCH over a time period based on the TCI states configuration).  

Regarding claim 28, Yi teaches a network entity, comprising: a transmitter; a memory having executable instructions stored thereon; and at least one processor configured to execute the executable instructions to cause: 
the transmitter to transmit, to a user equipment (UE), configuration information (Yi: Fig. 27; [0364]-[0368], UE receives TCI states configuration from Base Station (BS)); 
the at least one processor to select a default beam based on the configuration information, wherein the default beam is selected for use across a plurality of time periods; and the transmitter to transmit a physical downlink shared channel (PDSCH) using the default beam across the plurality of time periods  (Yi: Fig. 27; [0365]-[0368]- UE selects default beam and receives PDSCH from BS over a time period based on the TCI states configuration).  

Regarding claim 2 and 13, Yi teaches wherein: the configuration information includes information identifying a beam selected based on UE capability information as the default beam; or the configuration information identifies one or more rules for selecting the default beam (Yi: [0365]-[0366], rule being QCL assumption applied to CORSET with lowest ID…).  

Regarding claim 3, 14 and 16, Yi teaches wherein, at least one of: the one or more rules comprise a rule for selecting the default beam based on whether the UE is operating in a first frequency band or a second frequency band; the rule specifies that the default beam is selected based on a control resource set (CORESET) identifier of a latest monitored slot when the UE is operating in the first frequency band; or the rule specifies, when the UE is operating in the second frequency band, the default beam comprises a fixed beam associated with at least one of a transmission configuration indicator (TCI) state with a lowest identifier in an active bandwidth part (BWP) or a control resource set (CORESET) with a lowest identifier in the active BWP  (Yi: [0125]-[0130], [0365]-[0366], rule being QCL assumption applied to CORSET with lowest ID and based BWP).  
 
Regarding claim 7 and 20, Yi teaches at least one of. indicating, to the network entity, UE capability for dynamically changing one or more rules associated with the selection of the default beam; or prior to receiving the configuration information, selecting an initial default beam based on a default rule (Yi: [0350]-[0355] initial TCI; [0365]-[0366] default beam based on TCI state).
  
Regarding claim 8 and 21, Yi teaches wherein the default rule specifies that the default beam comprises a fixed beam associated with a control resource set (CORESET) with a lowest identifier in an active bandwidth part (BWP) (Yi: [0350]-[0355]; [0365]-[0366]).  

Regarding claim 9 and 22, Yi teaches wherein the default rule specifies that the default beam comprises a fixed beam associated with a transmission configuration indicator (TCI) state with a lowest identifier in an active bandwidth part (BWP) (Yi: [0350]-[0355]; [0365]-[0366]).

Regarding claim 10 and 23, Yi teaches wherein the PDSCH is received using the default beam across the plurality of time periods when a time offset between the PDSCH and a physical downlink control channel (PDCCH) is equal to or less than a threshold amount of time (Yi: [0364]).  

Regarding claim 11 and 24, Yi teaches wherein the threshold amount of time is based on a capability of the UE (Yi: [0166]; [0350]-[0355]; [0365]-[0366]).  

Regarding claim 15, Yi teaches wherein the rule specifies that the default beam is selected based on a control resource set (CORESET) identifier of a latest monitored slot when the UE is operating in the first frequency band (Yi: [0350]-[0355] initial TCI; [0365]-[0366] default beam based on TCI state).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999. The examiner can normally be reached Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Avellino Joseph can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478